DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending as filed on 6/13/2019.
Applicant’s claim for the benefit of provisional application 62/008923, filed 6/6/14, PCTUS2015034495, filed 6/5/15, and nonprovisional application 15/316468, filed 12/5/2016, is acknowledged. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The presently claimed chemical composition is not disclosed in the provisional application. There is no disclosure in the provisional application of a chemical structure as recited in claim 1, nor of a composition comprising the recited chemical structure. Therefore, the presently claimed invention cannot rely on the filing date of the provisional application. Furthermore, while PCTUS2015034495 and 15/316468 contain a figure showing the chemical structure recited in claim 1 (figure 13B), neither application discloses a composition comprising PAMAM comprising the chemical structure of instant claim 1. Therefore, the presently claimed invention cannot rely on the filing date of either PCTUS2015034495 or 15/316468.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a chemical composition including at least one PAMAM polymer, and further recites “wherein said at least one PAMAM polymer comprises:” followed by a specific chemical structure. 
The chemical structure recited in claim 1 is not a polyamidoamine (PAMAM), nor is the structure even a polymer. Therefore, the only reasonable way to interpret the claim is that the chemical structure recited in claim 1 is a separate component from the PAMAM, and is in combination with the PAMAM polymer in the recited composition. 
Three separate requirements are contained in 35 USC 112(a). The first requirement, referred to as the written description requirement, requires determining 
The specification as filed describes PAMAM polymers prepared from ethylenediamine and methacrylate, discloses that the PAMAM has remarkable electrochemical activity, and can be used as a reagent for biosensors [0025].
The specification further contains a figure, copied below, wherein the product of the reaction scheme is the chemical structure recited in claim 1:

    PNG
    media_image1.png
    463
    1021
    media_image1.png
    Greyscale

and indicates at [0023]: “Fig. 13B illustrates a polymer composition of the invention.”
There is no further description in the specification as filed which relates to the subject matter of claim 1. Notably (and confusingly), paragraph [0023] describes figure 13B as being “a polymer composition,” yet no polymer is shown in figure 13B. Furthermore, there is no description in the specification as filed of a compound, as shown in figure 13B, combined with or associated with PAMAM, or of such a compound (either alone or with PAMAM) being capable of conducting electric current or performing biomarker detection. Therefore, because the instant specification does not provide a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a chemical composition including at least one PAMAM polymer, and further recites “wherein said at least one PAMAM polymer comprises:” followed by a specific chemical structure. 
The chemical structure recited in claim 1 is not a polyamidoamine (PAMAM), nor is the structure even a polymer. Therefore, the only reasonable way to interpret the claim is that the chemical structure recited in claim 1 is a separate component from the PAMAM, and is in combination with the PAMAM polymer in the recited composition. 
However, a claim may be indefinite “when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure … may make an otherwise definite claim take on an unreasonable degree of uncertainty.” See MPEP 2173.03. 
In this instance, the specification contains a figure, copied below, wherein the product of the reaction scheme is the chemical structure recited in claim 1:

    PNG
    media_image1.png
    463
    1021
    media_image1.png
    Greyscale

and indicates at [0023]: “Fig. 13B illustrates a polymer composition of the invention.”
Based on paragraph [0023] of the specification, it appears that Applicant may consider the compound shown in claim 1 to be a PAMAM polymer. However, the compound shown is not a polymer. Furthermore, while the compound has “amide” groups, the compound has no “amine” groups, and therefore is not an amidoamine. It is therefore unclear how the recited compound could be considered to be PAMAM.
In another possible interpretation, Applicant may have intended the compound recited in claim 1 to be a precursor to a PAMAM polymer. However, this is not reflected in the claim language (nor is a description of a PAMAM formed from a compound as recited in claim 1 found in the specification as filed). 
Therefore, because of the inconsistency between the claimed subject matter and the description in the specification as filed, the metes and bounds of the claimed invention are not clear, and thus the claim is indefinite. 

Citation of Pertinent Prior Art
The examiner is unaware of prior art which discloses or suggests a compound as recited in claim 1. 
Pertinent prior art includes Huang et al (Syntheses of polyamidoamine dendrimers starting from a hexadimensional core and application in gene transfer, Science in China (Series B) vol 46, no 3, June 2003 pp 271-279). Huang discloses polyamidoamine dendrimers using a hexanitrile starting material (p 275, fig 1, compound 1), however, Huang fails to disclose utilizing any alternative hexanitrile starting materials, such as a hexacyanoferrate, and therefore Huang fails to disclose or suggest a compound according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/Primary Examiner, Art Unit 1766